DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Application 16/790809 filed on 02/14/2020. Claims 16-38 are pending in the office action.
Claims 1-15 have been canceled.
Claims 16, 23-24, 26, 33, and 35-36 have been amended.
Claims 37-38 are newly added.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jean-Paul G. Hoffman (Reg. 42,663) on 06/04/2021.
The application has been amended as follows: 
As per claim 16: line 9, replaces “the function” with -- the mathematic function --.
As per claim 18: line 4-5, replaces “a non-linear solver” with -- the non-linear solver or another non-linear solver --.
As per claim 19: 
line 1: replaces “a function” with -- the mathematical function --.
line 2: replaces “thereof” with -- of the mathematical function --.
line 3: after “an odd power” deletes “,”.
As per claim 36
As per claim 37: line 5, replaces “a non-linear solver” with -- the non-linear solver or another non-linear solver --.

Response to Arguments
Applicant’s arguments, see pages 11 and 13, filed 03/30/2021, with respect to claims 16, 23, 35, and 36 have been fully considered and are persuasive.  The claim rejected under 35 U.S.C 103 has been withdrawn. 

Allowable Subject Matter
Claims 16-38 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, see pages 11 and 13, filed 03/30/2021, with respect to claims 16, 23, 35, and 36 have been fully considered and are persuasive. Thus, application is found in allowance condition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

ConclusionAny inquiry concerning this communication or earlier communications from the
examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973.  The examiner can normally be reached on Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/Primary Examiner, Art Unit 2851